Citation Nr: 0729696	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability 
(initially claimed as scoliosis); and if so, whether that 
disability should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1978 to December 
1981.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of September and December 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, that 
declined to reopen the veteran's claim for service connection 
for a back disability (initially claimed as scoliosis of the 
back).

In the September 2002 decision, the RO declined to reopen the 
veteran's claim for service connection for scoliosis of the 
back because new and material evidence had not been received.  
In October 2002, the veteran requested that the RO make 
another attempt to obtain his service medical records (SMRs), 
which he contended would support his claim.  The RO contacted 
the NPRC; however, later in October 2002 the NPRC indicated 
that they were unable to identify the veteran's SMRs.  In a 
December 2002 rating decision, the RO continued and confirmed 
their decision not to reopen and informed the veteran that 
their efforts to obtain his SMRs were again unsuccessfully.  
The veteran appealed.

During a May 2003 informal conference with a Decision Review 
Officer (DRO), the veteran's representative asserted that the 
issue on appeal should not be limited to just scoliosis of 
the back.  In the April 2004 statement of the case (SOC), the 
DRO reopened the issue of service connection for scoliosis of 
the back, and or other disability of the back because new and 
material evidence had been received, but denied the claim on 
the merits.  The veteran perfected his appeal later that same 
month.  The Board notes that the RO recharacterized the issue 
on appeal in the April 2004 SOC.  While the RO has reopened 
the previously denied claim for service connection, 
regardless of the RO's actions, the Board must address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board has 
characterized the issue as on the title page.

In November 2006, the Board remanded this matter to the RO to 
provide the veteran with notice compliant with the recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the 
requested action has been completed, the case has been 
returned to the Board for further appellate consideration.
 

FINDINGS OF FACT

1.  Service connection for scoliosis of the back was denied 
in a June 1984 rating decision.  Although the RO notified him 
of this denial later that month, the veteran did not initiate 
an appeal.

2.  In a May 1998 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for a back disability.  Although the 
veteran initiated an appeal by submitting a June 1998 notice 
of disagreement and the RO thereafter furnished the veteran 
with a February 1999 statement of the case, the veteran 
failed to perfect his appeal by submitting a substantive 
appeal.

3.  Additional evidence associated with the claims file since 
the RO's May 1998 decision was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of back strain.

4.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran has degenerative disc 
disease of the lumbar spine related to his military service.




CONCLUSION OF LAW

1.  The June 1984 decision that denied the veteran's claim 
for service connection for scoliosis of the back is final. 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2. The RO's May 1998 decision denying the veteran's petition 
to reopen the claim for service connection for a back 
condition is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).

3.  Since the May 1998 final RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a low back disability 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

4.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In light of the favorable disposition of the petition to 
reopen and the recent November 2006 Board remand for the RO 
to provide the veteran with VCAA notice compliant with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Board finds that all 
notification and development action needed to render a fair 
decision on that aspect of the claim has been accomplished.  
In addition, as the Board is also finding that service 
connection for a low back disability is warranted, the full 
benefits sought on appeal are being granted by this Board 
decision and no further notice or assistance to the veteran 
is required. 

II.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a back disorder had previously been considered 
and denied in a June 1984 rating decision.  As the veteran 
did not appeal, that decision is final.  A petition from the 
veteran to reopen his claim for service connection for a low 
back disorder was also previously considered by the RO; 
however, in a May 1998 rating decision the RO declined to 
reopen since no new and material evidence was received.  
Although the veteran submitted a June 1998 notice of 
disagreement, and the RO furnished the veteran with a 
February 1999 statement of the case, the veteran failed to 
perfect his appeal; therefore, that decision is now final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  Most recently, the 
veteran sought to reopen his claim for service connection for 
a back disorder on August 29, 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the May 1998 RO 
decision that declined to reopen the claim for service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Initially, in the June 1984 decision, the RO denied the 
veteran's claim for service connection for a back disorder 
(which the RO characterized as scoliosis of the back) because 
service medical records were unable to be obtained and so 
there was no evidence to support the veteran's contentions of 
receiving treatment for his back during his service in Korea.  
Although there were St. Francis hospital records from June 
1982 (within one year of discharge) reflecting the veteran's 
complaints of low back pain  and x-rays showing sacralization 
of the L5 transverse processes bilaterally and slight 
narrowing of L5-S1 intervertabral disc space seen which might 
have been due to degenerative disc disease (DDD) as well as 
slight narrowing of the sacroiliac joints which also might 
have been due to degenerative arthritis, the RO denied 
service connection because a July 1982 St. Francis hospital 
record showed on physical examination the veteran had a mild 
scoliosis of his thoracolumbar region, which is considered a 
congenital or development abnormality and not a disability 
under the law.  

In the May 1998 decision, the RO declined to reopen the 
veteran's claim for service connection because the new 
evidence added to the record only showed treatment for a 
current back condition related to work; it did not provide 
evidence of an etiological link between the current low back 
disc condition and the veteran's military service.  Evidence 
at the time of the May 1998 decision, in addition to that 
noted above, included October 1997 medical records from 
Hartford Hospital reflecting that the veteran was admitted 
after sustaining severe pain in the right lower back from a 
lifting incident at work.  An MRI scan of the lumbar spine 
revealed a large disc rupture with an extruded fragment on 
L4-5 on the right. He underwent a right L4-5 partial 
hemilaminectomy.
 
Evidence added to the claims file since the RO's May 1998 
last final decision includes service medical records (SMRs) 
newly discovered, to include the veteran's September 1978 
entrance examination showing that his spine was evaluated as 
clinically normal, a December 1995 private medical record 
from G. J. Becker, M.D. at Orthopedic Associates of Hartford 
reflecting that the veteran reported a longstanding history 
of back pain to his time in service and a CT scan 
demonstrating significant spinal stenosis at the L4-5 level 
centrally with an impression that the veteran's back pain was 
the result of DDD at L4-5 with resultant spinal stenosis, and 
an August 1998 VA examination report noting mild scoliosis 
and in regards to service the examiner opined that even 
though he did not have documentation, it was probable that 
the veteran had chronic lower back strain from service and 
some curvature in the back which together most likely led to 
a ruptured disc in 1997 or it was certainly possible that the 
veteran has had a chronic back condition with weak 
lumbosacral condition, especially in view of the doctor who 
indicated he had arthritis in his lower back in "1981".  

Also recently associated with the claims file are private 
medical records from various physicians at Orthopedic 
Associates of Hartford dated from September 1997 to October 
2000,  Hartford hospital records date in April 2000 and St 
Francis hospital records dated in January 2001 reflect 
additional back treatment, a January 2001 Social Security 
Disability determination award and related documentation, VA 
outpatient records from May 2002 to May 2004, and a November 
2004 VA examination report reflecting no finding of scoliosis 
on examination, with a diagnosis of history of lower back 
pain in service with a current examination consistent with 
chronic lumbar strain and DDD, but a negative nexus opinion 
and a January 2005 VA examination report that did not find 
scoliosis on examination, diagnosed lumbar back strain in 
service and current examination consistent with chronic 
lumbar strain and DDD, but a negative nexus opinion. 

The Board points out that this evidence includes an opinion 
from the November 1998 VA examiner attributing the veteran's 
low back condition, which the examiner finds stems from the 
veteran's military service, in combination with some 
curvature in the back, as most likely leading to a ruptured 
disc in 1997.  The November 1998 VA examiner also indicated 
that the veteran's chronic back condition and diagnosis of 
arthritis (degenerative disc disease) after discharge from 
service reflects that the veteran had a weak lumbosacral 
condition and appears to be likely related to his current 
back condition.  Although the November 2004 and January 2005 
VA examiners' provided converse opinions, the holding in 
Justus clarifies that it is impermissible to weigh the 
probative value of the November 1998 VA examiner's statements 
versus the November 2004 and January 2005 VA examiners' 
opinions at this preliminary stage of merely determining 
whether the claim should be reopened.  See, too, Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal 
Circuit Court noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Of 
significance at this point is the fact that these records 
were not available to the RO prior to the May 1998 decision 
and the evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Under 
these circumstances, the Board concludes that the criteria 
for reopening the claim are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156

III.  Service Connection

As noted above, the veteran's SMRs show that on entrance 
examination in September 1978, his spine was evaluated as 
clinically normal.  SMRs for treatment of the veteran's back 
while he was in Korea, as described by the veteran, have not 
been obtained despite the RO's numerous attempts.  The only 
additional SMRs reflect that in September 1980 the veteran 
underwent a hernia operation.  No complaints or treatment 
regarding the back are noted. 

A June 1982 St. Francis Hospital emergency room record 
reflects that the veteran complained of low back pain for 
three and a half years, which would make the onset  in 
approximately January 1979 - during the veteran's military 
service.   An X-ray revealed sacralization of the L5 
transverse processes bilaterally, slight narrowing of the L5-
S1 intervertebral disc space was seen which was likely due to 
DDD, and slight narrowing of the sacroiliac joints also 
likely due to degenerative arthritis.  The impression was low 
back pain with history of peripheral symptoms in the past.  

A July 1982 St. Francis Hospital orthopedics record reflects 
that the veteran complained of low back pain since March 1982 
with symptoms in the lower lumbar region.  On physical 
examination, he had a mild scoliosis of his thoraco-lumbar 
region.  He had mild paraspinal muscle spasms on flexion to 
the right.  His prescription for Parafon Forte was renewed as 
he had symptomatic relief on this in the past.  The record 
indicates that the veteran's subsequent follow up would be at 
the Newington Veteran's Hospital; however, there are no 
records during this time period associated with the claims 
file.  

A December 1995 private medical record from G. J. Becker, 
M.D. at Orthopedic Associates of Hartford reflects that the 
veteran reported a longstanding history of continuous back 
pain dating back to his time in service.  On physical 
examination there was no tenderness about the lumbar spine 
and no spasm.  He was capable of 5 degrees of extension of 
the lumbar spine with forward flexion to about the knee 
level.  A CT scan demonstrated significant spinal stenosis at 
the L4-5 level centrally.  Dr. Becker's impression was that 
the veteran's back pain was the result of DDD at L4-5 with 
resultant spinal stenosis requiring epidural steroid 
injection.  

A September 1997 Orthopedic Associates of Hartford record 
reflects that the veteran reported ongoing back pain dating 
back to his time in service.  On examination there was 
tenderness in the lumbosacral area diffusely and all motion 
of the lumbar spine was significantly restricted.  X-rays of 
the lumbosacral spine showed a transitional L5, but no other 
specific bony pathology.  There was some narrowing at L4-L5.  
The diagnosis was lumbar strain with underlying degenerative 
changes.  

An October 1997 Hartford hospital discharge summary reflects 
that the veteran was admitted with a chief complaint of 
severe pain in the right lower back and right lower extremity 
that came on in the last week of August after he had been 
lifting at work.  The veteran had been out of work since 
September 1997.  Examination of the back revealed severe 
paravertebral muscle spasm and limited front bending.  An MRI 
scan of the lumbar spine revealed a large disc rupture with 
an extruded fragment at L4-5 on the right.  The veteran 
underwent a right L4-5 partial hemilaminectomy whereupon a 
huge disc fragment was found and removed.  

An August 1998 VA spine examination report reflects that the 
veteran complained of low back pain and right leg pain.  The 
examiner noted that he did not have any medical records to 
review and that all information was obtained from the 
veteran.  The veteran reported that he was treated for low 
back pain for about four months while he was stationed in 
Seoul, Korea.  He stated that he never had problems with his 
back prior to service.  Because of continuing back problems, 
he claimed that he was seen at the Newington VA hospital for 
pain medication and management.  The veteran also asserted 
that in "1981" a CT scan showed a curvature in the back and 
arthritis.  He managed to live with this pain until August 
1997 when he developed severe pain in the lower back after 
lifting a heavy object at work, which led to his surgery for 
a ruptured disc in October 1997.  From June 1998 he received 
therapy for his lower back condition.  On physical 
examination, there was mild scoliosis with a convexity on to 
the right on the upper and mid-thoracic area and winging of 
the scapula on the right side.  There was tenderness noted on 
both lumbosacral paraspinal muscles.  Forward and lateral 
bending was limited.  The diagnosis was chronic low back pain 
with right radicular pain and numbness on the right lower 
extremity.  The examiner opined, that in regards to service 
connection of the veteran's back injury he had no 
documentation at the time, but it was probable that the 
veteran had chronic lower back strain from service and some 
curvature in the back which together most likely led to a 
ruptured disc in 1997 or it was certainly possible that the 
veteran has had a chronic back condition with weak 
lumbosacral condition, especially in view of the doctor who 
indicated he had arthritis in his lower back in "1981".  

A September 1999 medical disability determination record 
reflects that despite the disc surgery, the veteran is 
troubled with constant pain in his low back.  The veteran 
reported that he was previously advised by doctors that he 
had arthritis.  On examination, there was painful restricted 
range of motion of the lumbar spine.    
VA outpatient medical records from May 2002 to May 2004 
reflect the veteran's complaints of lumbar back pain.  CT of 
the lumbosacral spine revealed degenerative disc disease at 
L4-5 presenting as subarticular sclerosis and narrowing of 
the joint space at this level. The records noted an 
impression of osteoarthritis of the lumbar spine.  

A November 2004 VA spine examination report notes that there 
was no claims file or examination worksheet for review.  The 
veteran reported receiving medical treatment for back pain 
during military service in Korea and that he had significant 
spasms from maneuvers.  He stated that he has had on and off 
problems with his back since discharge consisting of pain.  
Currently, he has intermittent pain on a daily basis with 
increased pain to his back with standing or sitting more than 
15 or 20 minutes.  Scoliosis was not noted on physical 
examination.  The diagnosis was lumbar spine - history of 
lower back pain in service.  Status post lumbar discectomy 
L4-L5 in 1997.  Current examination is consistent with 
chronic lumbar strain and DDD.  The examiner opined that 
there was no relationship between the veteran's requirements 
for lumbar discectomy in 1997 at L4-L5 with regards to the 
back pain suffered in service.  

A January 2005 VA examination report reflects that the VA 
examiner reviewed the claims file.  He noted that the veteran 
apparently received medical treatment for back pain while in 
service  and the veteran had spasms from maneuvers, although 
the claims file does not reveal military records for back 
pain.  The veteran's current complaints were of intermittent 
daily pain in his central lower back with flare-ups from long 
periods of sitting and standing.  He also complained of 
stiffness in his back.  He did not complain of any type of 
radicular back pain.  The examiner noted review of prior 
medical findings.  On physical examination, the examiner did 
not note scoliosis.  The diagnosis was lumbar spine- back 
strains in service; status post lumbar discectomy L4-L5 from 
workers' compensation injury; current examination consistent 
with chronic lumbar strain and DDD.  The examiner opined that 
it was less likely as not that the veteran's back condition 
was related to service injury.  He discussed that although x-
rays from June 1982 revealed possible DDD of L5-S1 and 
possible sclerosis or early osteoarthritis of the SI joints, 
further x-rays documented at a later times in the claims file 
do not indicate the presence of DDD at L5-S1, but instead 
indicate DDD at L4-L5. 

Turning to the merits of the claim, the Board first notes 
that despite the RO's best efforts, it appears that all of 
the veteran's service medical records are not associated with 
the claims file.  The Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that given the absence of the service 
medical records, it is not surprising that there is no 
specific in-service documentation that the veteran sustained 
a back injury or received treatment while serving in Korea.  
Thus, in adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a back injury in 
service as well as of suffering from back problems since that 
time, and his credibility.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In the present case, the Board 
finds the veteran's account of an in-service back injury and 
treatment credible, especially since that reported history 
was relied upon by the August 1998 VA physician who provided 
a favorable opinion and also because none of the other VA 
examiners who also evaluated him for compensation purposes 
discredited the veteran's contentions.  Furthermore, a 
comparison of the veteran's statements from July 1982 to the 
present, including when seeking treatment for his back 
problems, shows that they are extremely consistent.  In fact 
at virtually every opportunity during this extended period, 
the veteran provided an account of his in-service back 
injury, in-service and post-service care, and the chronicity 
of his back problems, in an extremely consistent fashion.  In 
addition, the Board observes that the veteran is competent to 
report the onset of symptoms during service that were later 
diagnosed as DDD, and continued symptomatology since that 
time.  Id.  See also Layno v. Brown, 6 Vet. App. 465, 469 70 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge). 

The Board is aware of the injury to the veteran's back during 
his employment, which resulted in a right L4-5 partial 
hemilaminectomy in October 1997.  The Board also notes that 
due to this work related back injury, the veteran was granted 
SSA disability.  However, his work related injury does 
nothing to undermine the fact that two years earlier, in 
December 1995, Dr. Becker from Orthopedic Associates of 
Hartford evaluated the veteran for complaints of back pain 
that the veteran reported had been continuous and dated back 
to his time in service.  At that time, Dr. Becker diagnosed 
DDD at L4-5 with resultant spinal stenosis.  Nor does the 
veteran's work related back injury detract from the June 1982 
X-ray, which was within 1 year after the veteran's discharge 
from service, that revealed sacralization of the L5 
transverse processes bilaterally, slight narrowing of the L5-
S1 intervertebral disc space likely due to DDD, and slight 
narrowing of the sacroiliac joints also likely due to 
degenerative arthritis.  

The Board finds that there is competent medical evidence both 
for and against the finding of a link between the veteran's 
current low back disability and his active military service.  
In reaching this determination, the Board acknowledges 
relying on impressions offered by a post-service examiner, 
who based his assessment on a history provided by the 
veteran.  However, as noted above, the Board finds that the 
veteran's reported history is credible.  The medical evidence 
also reflects what appears to be findings of arthritis within 
a year after discharge.  The Board finds that the record 
provides at least an approximate balance between positive and 
negative evidence regarding the nexus element of service 
connection.  Under the of benefit-of-the-doubt doctrine, when 
a veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
this case, when resolving reasonable doubt in the veteran's 
favor, the Board finds that service connection for 
degenerative disc disease of the lumbar spine is warranted.  


ORDER

To the limited extent that new and material evidence to 
reopen a claim for service connection for a back disability 
has been received, the appeal is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


